Citation Nr: 1452710	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for herniated lumbar disk prior to September 1, 2011, and in excess of 20 percent since September 1, 2011 (with the exception of the temporary total evaluations from May 18, 2011 to September 1, 2011, and May 20, 2013 to September 1, 2013).  

2.  Entitlement to an initial compensable disability rating for mild to moderate, left 5th lumbar vertebral radiculopathy, prior to February 23, 2011, and in excess of 20 percent since February 23, 2011.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted service connection for herniated lumbar disk and radiculopathy and assigned an initial disability rating of 10 percent, effective January 20, 2009.  

In a May 2012 rating decision, the RO granted service connection for mild to moderate, left 5th lumbar vertebral radiculopathy and assigned a 20 percent rating, effective February 23, 2011, which was cited as the date of a claim for increased rating.  The RO explained that the radiculopathy was due to his service-connected herniated lumbar disk with radiculopathy disability.  

The Veteran did not file any document with VA expressing disagreement with the May 2012 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected herniated disk; in fact, that disability was initially characterized as "herniated disk and radiculopathy."  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) ( 2014).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his mechanical low back strain, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the May 2012 decision could not limit the Board s jurisdiction to less than it had acquired via the notice of disagreement filed in response to the March 2009 rating decision.  Thus, the issues before the Board include the initial rating for radiculopathy, with consideration of the period prior to the February 23, 2011, effective date assigned by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent surgery twice during the course of the appeal; once in 2011, the second in 2013.  He indicated in his VA Form 9, dated in June 2012, that his back condition had worsened since the previous examination in June 2011.  He underwent a VA spine examination in September 2014; however, the issue of an increased rating was not addressed by the RO after that examination.  On remand, all evidence added to the record since the August 2012 supplemental statement of the case (SSOC) must be considered.  

Further development is also need to develop the Veteran's claim for TDIU which is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).   In his June 2012 VA Form 9, the Veteran claimed that he "could no longer perform [his] job as a police officer."  The most recent VA examination noted that he was still working "limited duty."  The Board must remand the Veteran's TDIU claim for adjudication by the RO, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice to establish entitlement to a TDIU, including on an extraschedular basis.

2.  Thereafter, readjudicate the Veteran's claims for an increased rating for all manifestations of his back disability (orthopedic and neurological) and TDIU, with consideration of the all evidence added to the record since the August 2012 SSOC.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a SSOC and provide an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

